


AMENDED AND RESTATED GUARANTY
THIS AMENDED AND RESTATED GUARANTY, dated as of September 19, 2014 (as the same
may be amended, restated or otherwise modified from time to time, this
“Guaranty”), made by (i) each of the undersigned (each, a “Guarantor” and
collectively, the “Guarantors” and such terms shall include an Additional
Guarantor that becomes a party to this Guaranty pursuant to Section 16 hereof),
with (ii) KEYBANK NATIONAL ASSOCIATION, as Administrative Agent (herein,
together with its successors and assigns in such capacity, the “Administrative
Agent”), for the benefit of the Creditors (as defined below):
RECITALS:


(1)    Except as otherwise defined herein, terms used herein and defined in the
Credit Agreement (as defined below) shall be used herein as therein defined.
Certain terms used herein are defined in Section 1 hereof.
(2)    Preferred Apartment Communities Operating Partnership, L.P., a Delaware
limited partnership (together with its successors and assigns, the “Borrower”),
Preferred Apartment Communities, Inc., a Maryland corporation (the “Parent”),
the financial institutions from time to time party to the Original Credit
Agreement (as defined below) (together with their successors and assigns, the
“Lenders”), and the Administrative Agent previously executed a Credit Agreement,
dated as of August 31, 2012, as amended by that certain Modification Agreement,
dated as of April 4, 2013, that certain Second Modification Agreement, dated as
of December 5, 2013, and that certain Third Modification Agreement, dated as of
July 1, 2014 (as so amended, the “Original Credit Agreement”), whereby Lenders
made available to Borrower a revolving credit facility in a maximum amount not
to exceed $50,000,000 (the “Revolving Facility”). In connection with the
Revolving Facility, Guarantor executed a Guaranty, dated as of August 31, 2012,
in favor of Administrative Agent (the “Original Guaranty”).
(3)    Pursuant to the Amended and Restated Credit Agreement, dated as of the
date hereof (as the same may be amended, restated or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Parent, the
Lenders, and the Administrative Agent, the Lenders have agreed to make, in
addition to the Revolving Facility, a bridge term loan to Borrower in the
original principal amount of up to $45,000,000.
(4)    Each Guarantor (other than the Parent) is a direct or indirect Subsidiary
of the Borrower.
(5)    It is a condition to the making of Loans under the Credit Agreement that
each Guarantor shall have executed and delivered this Guaranty, which amends,
restates and replaces the Original Guaranty in its entirety.
(6)    Each Guarantor will obtain benefits from the Credit Agreement and,
accordingly, desires to execute this Guaranty in order to satisfy the condition
described in the preceding paragraph and to induce the Creditors to extend the
Guaranteed Obligations.
AGREEMENT:


NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent and the other Creditors and hereby covenants and agrees
with the Administrative Agent and each other Creditor as follows:

1

--------------------------------------------------------------------------------



Section 1. Certain Definitions. As used in this Guaranty, the following terms
shall have the meanings herein specified unless the context otherwise requires:
“Additional Guarantor” has the meaning provided in Section 16.
“Creditor” means the Administrative Agent and the Lenders and the respective
successors and assigns of each of the foregoing.
“Guaranteed Documents” means, collectively, the Credit Agreement and the other
Loan Documents.
“Guaranteed Obligations” means collectively (i) the principal of and interest on
the Loans made to the Borrower under the Credit Agreement, and (ii) all of the
other Obligations, whether primary, secondary, direct, contingent, fixed or
otherwise, in the case of each of the foregoing whether now existing, or
hereafter incurred or arising, including any such interest or other amounts
incurred or arising during the pendency of any bankruptcy, insolvency,
reorganization, receivership or similar proceeding, regardless of whether
allowed or allowable in such proceeding or subject to an automatic stay under
Section 362(a) of the Bankruptcy Code.
“Guaranty Supplement” has the meaning provided in Section 16.
“Subordinated Obligations” has the meaning given to such term in Section 3
hereof.
“Taxes” has the meaning specified in Section 25(a) hereof.
Section 2.     Guaranty by the Guarantors, etc.
(a)    Each Guarantor, jointly and severally, irrevocably and unconditionally
guarantees to the Administrative Agent and the Lenders the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of all of the Guaranteed Obligations. Such guaranty is an absolute,
unconditional, present and continuing guaranty of payment and not of
collectibility and is in no way conditioned or contingent upon any attempt to
collect from the Borrower or any other Subsidiary or Affiliate of the Borrower,
or any other action, occurrence or circumstance whatsoever. If an Event of
Default shall occur and be continuing under the Credit Agreement, each Guarantor
will, immediately upon (and in any event no later than one Business Day
following) its receipt of written notice from the Administrative Agent demanding
payment hereunder, pay to the Administrative Agent, for the benefit of the
Creditors, in immediately available funds, at the Payment Office, such amount of
the Guaranteed Obligations as the Administrative Agent shall specify in such
notice.
(b)    In addition to the foregoing, each Guarantor, jointly and severally,
unconditionally and irrevocably, guarantees to the Creditors the payment of any
and all Guaranteed Obligations of the Borrower and each other Credit Party,
whether or not due or payable by the obligor thereon, upon the occurrence of an
Insolvency Event in respect of the Borrower or such other Credit Party, and
unconditionally and irrevocably, jointly and severally, promises to pay such
Guaranteed Obligations to the Administrative Agent, for the benefit of the
Creditors, on demand, in such currency and otherwise in such manner as is
provided in the Guaranteed Documents governing such Guaranteed Obligations.
(c)    As a separate, additional and continuing obligation, each Guarantor
unconditionally and irrevocably undertakes and agrees, for the benefit of the
Creditors, that, should any amounts constituting Guaranteed Obligations not be
recoverable from the Borrower or any other Credit Party for any reason

2

--------------------------------------------------------------------------------



whatsoever (including, without limitation, by reason of any provision of any
Guaranteed Document or any other agreement or instrument executed in connection
therewith being or becoming, at any time, voidable, void, unenforceable, or
otherwise invalid under any applicable law), then notwithstanding any notice or
knowledge thereof by the Administrative Agent, any other Creditor, any of their
respective Affiliates, or any other Person, each Guarantor, jointly and
severally, as sole, original and independent obligor, upon demand by the
Administrative Agent, will make payment to the Administrative Agent, for the
account of the Creditors, of all such obligations not so recoverable by way of
full indemnity.
(d)    All payments by each Guarantor under this Guaranty shall be made to the
Administrative Agent, for the benefit of the Creditors, in such currency and
otherwise in such manner as is provided in the Guaranteed Documents to which
such payments relate.
Section 3.     Subordination.
(a)    Any Indebtedness or other obligations or liabilities of the Borrower now
or hereafter held by any Guarantor (collectively, “Subordinated Obligations”)
are hereby subordinated to the Indebtedness of the Borrower to any Creditor; and
such Subordinated Obligations of the Borrower to any Guarantor, if the
Administrative Agent, after an Event of Default has occurred, so requests, shall
be collected, enforced and received by such Guarantor as trustee for the
Administrative Agent and the other Creditors and be paid over to the
Administrative Agent, for the benefit of the Creditors, on account of the
Indebtedness of the Borrower owing under the Guaranteed Documents to the
Administrative Agent and to the other Creditors, but without affecting or
impairing in any manner the liability of such Guarantor under the other
provisions of this Guaranty. Prior to the transfer by any Guarantor of any note
or negotiable instrument evidencing any Subordinated Obligation of the Borrower
to such Guarantor, such Guarantor shall mark such note or negotiable instrument
with a legend that the same is subject to this subordination.
(b)    If and to the extent that any Guarantor makes any payment to the
Administrative Agent or any other Creditor or to any other Person pursuant to or
in respect of this Guaranty, any reimbursement or similar claim that such
Guarantor may have against the Borrower by reason thereof shall be subject and
subordinate to the prior termination of all of the Commitments and indefeasible
payment in full of all Guaranteed Obligations.
Section 4.     Guarantors’ Obligations Absolute. The obligations of each
Guarantor under this Guaranty shall be absolute and unconditional, shall not be
subject to any counterclaim, setoff, deduction or defense based on any claim
such Guarantor may have against the Borrower or any other Person, including,
without limitation, the Administrative Agent, any other Creditor, any of their
respective Affiliates, or any other Guarantor, and shall remain in full force
and effect without regard to, and shall not be released, suspended, abated,
deferred, reduced, limited, discharged, terminated or otherwise impaired or
adversely affected by, any circumstance or occurrence whatsoever, other than
indefeasible payment in full of, and complete performance of, all of the
Guaranteed Obligations, including, without limitation:
(a)    any increase in the amount of the Guaranteed Obligations outstanding from
time to time, including, without limitation, any increase in the aggregate
outstanding amount of the Loans above any specific maximum amount referred to
herein or in the Credit Agreement as in effect on the date hereof, and any
increase in any interest rate, Fee or other amount applicable to any portion of
the Guaranteed Obligations or otherwise payable under any Guaranteed Document;
(b)    any direction as to the application of any payment by the Borrower or by
any other Person;

3

--------------------------------------------------------------------------------



(c)    any incurrence of additional Guaranteed Obligations at any time or under
any circumstances, including, without limitation, (i) during the continuance of
a Default or Event of Default, (ii) at any time when all conditions to such
incurrence have not been satisfied, or (iii) in excess of any limitations
contained in the Credit Agreement or any of the other Guaranteed Documents;
(d)    any renewal or extension of the time for payment or maturity of any of
the Guaranteed Obligations, or any amendment or modification of, or addition or
supplement to, or deletion from, the Credit Agreement, any other Guaranteed
Document, or any other instrument or agreement applicable to the Borrower or any
other Person, or any part thereof, or any assignment, transfer or other
disposition of any thereof;
(e)    any failure of the Credit Agreement, any other Guaranteed Document, or
any other instrument or agreement applicable to the Borrower or any other
Person, to constitute the legal, valid and binding agreement or obligation of
any party thereto, enforceable in accordance with its terms, or any irregularity
in the form of any Guaranteed Document;
(f)    any waiver, consent, extension, indulgence or other action or inaction
(including, without limitation, any lack of diligence, any failure to mitigate
damages or marshal assets, or any election of remedies) under or in respect of
(i) the Credit Agreement, any other Guaranteed Document, or any such other
instrument or agreement, or (ii) any obligation or liability of the Borrower or
any other Person;
(g)    any payment made to the Administrative Agent or any other Creditor on the
Guaranteed Obligations that the Administrative Agent or any other Creditor
repays, returns or otherwise restores to the Borrower or any other applicable
obligor pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding;
(h)    any sale, exchange, release, surrender or foreclosure of, or any
realization upon, or other dealing with, in any manner and in any order, any
property, rights or interests by whomsoever at any time granted, assigned,
pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations, or any other liabilities or obligations (including any of those
hereunder), or any portion of any thereof;
(i)    any release of any security or any guaranty by or at the direction of the
Administrative Agent or any other Creditor, or any release or discharge of, or
limitation of recourse against, any Person furnishing any security or guaranty,
including, without limitation, any release or discharge of any Guarantor from
this Guaranty;
(j)    any Insolvency Event relating to the Borrower or to any of its properties
or assets;
(k)    any assignment, transfer or other disposition, in whole or in part, by
the Borrower or any other Person of its interest in any of the property, rights
or interests constituting security for all or any portion of the Guaranteed
Obligations or any other Indebtedness, liabilities or obligations;
(l)    any lack of notice to, or knowledge by, any Guarantor of any of the
matters referred to above; or
(m)    to the fullest extent permitted under applicable law now or hereafter in
effect, any other circumstance or occurrence, whether similar or dissimilar to
any of the foregoing, that could or might constitute a defense available to, or
a discharge of the obligations of, a guarantor or other surety.
Section 5.     Waivers. Each Guarantor unconditionally waives, to the maximum
extent permitted under any applicable law now or hereafter in effect, insofar as
its obligations under this Guaranty are

4

--------------------------------------------------------------------------------



concerned, (a) notice of any of the matters referred to in Section 4, (b) all
notices required by statute, rule of law or otherwise to preserve any rights
against such Guarantor hereunder, including, without limitation, any demand,
presentment, proof or notice of dishonor or non‑payment of any Guaranteed
Obligation, notice of acceptance of this Guaranty, notice of the incurrence of
any Guaranteed Obligation, notice of any failure on the part of the Borrower,
any of its Subsidiaries or Affiliates, or any other Person, to perform or comply
with any term or provision of the Credit Agreement, any other Guaranteed
Document or any other agreement or instrument to which the Borrower or any other
Person is a party, or notice of the commencement of any proceeding against any
other Person or its any of its property or assets, (c) any right to the
enforcement, assertion or exercise against the Borrower or against any other
Person or any collateral of any right, power or remedy under or in respect of
the Credit Agreement, the other Guaranteed Documents or any other agreement or
instrument, and (d) any requirement that such Guarantor be joined as a party to
any proceedings against the Borrower or any other Person for the enforcement of
any term or provision of the Credit Agreement, the other Guaranteed Documents,
this Guaranty or any other agreement or instrument.
Section 6.     Subrogation Rights. Until such time as the Guaranteed Obligations
have been paid in full in cash and otherwise fully performed and all of the
Commitments under the Credit Agreement have been terminated, each Guarantor
hereby irrevocably waives all rights of subrogation that it may at any time
otherwise have as a result of this Guaranty (whether contractual, under Section
509 of the Bankruptcy Code, or otherwise) to the claims of the Administrative
Agent and/or the other Creditors against the Borrower, any other Guarantor or
any other guarantor of or surety for the Guaranteed Obligations and all
contractual, statutory or common law rights of reimbursement, contribution or
indemnity from the Borrower or any other Guarantor that it may at any time
otherwise have as a result of this Guaranty.
Section 7.     Separate Actions. A separate action or actions may be brought and
prosecuted against any Guarantor whether or not action is brought against any
other Guarantor, any other guarantor or the Borrower, and whether or not any
other Guarantor, any other guarantor of the Borrower or the Borrower be joined
in any such action or actions.
Section 8.     Guarantors Familiar with Borrower’s Affairs. Each Guarantor
confirms that an executed (or conformed) copy of each of the Loan Documents has
been made available to its principal executive officers, that such officers are
familiar with the contents thereof and of this Guaranty, and that it has
executed and delivered this Guaranty after reviewing the terms and conditions of
the Credit Agreement, the other Loan Documents and this Guaranty and such other
information as it has deemed appropriate in order to make its own credit
analysis and decision to execute and deliver this Guaranty. Each Guarantor
confirms that it has made its own independent investigation with respect to the
creditworthiness of the Borrower and its other Subsidiaries and Affiliates and
is not executing and delivering this Guaranty in reliance on any representation
or warranty by the Administrative Agent or any other Creditor or any other
Person acting on behalf of the Administrative Agent or any other Creditor as to
such creditworthiness. Each Guarantor expressly assumes all responsibilities to
remain informed of the financial condition of the Borrower and its other
Subsidiaries and Affiliates and any circumstances affecting (a) the Borrower’s
or any other Subsidiary’s or Affiliate’s ability to perform its obligations
under the Credit Agreement and the other Guaranteed Documents to which it is a
party, or (b) any collateral securing, or any other guaranty for, all or any
part of the Borrower’s or such other Subsidiary’s or Affiliate’s payment and
performance obligations thereunder; and each Guarantor further agrees that the
Administrative Agent and the other Creditors shall have no duty to advise any
Guarantor of information known to them regarding such circumstances or the risks
such Guarantor undertakes in this Guaranty.
Section 9.     Covenant Under Credit Agreement. Each Guarantor covenants and
agrees that on and after the date hereof and until this Guaranty is terminated
in accordance with Section 26 hereof, such

5

--------------------------------------------------------------------------------



Guarantor shall take, or will refrain from taking, as the case may be, all
actions that are necessary to be taken or not taken so that no Default or Event
of Default, is caused by the actions or inactions of such Guarantor or any of
its Subsidiaries.
Section 10.     Solvency. Each Guarantor represents and warrants to the
Administrative Agent and each of the other Creditors that as of the date such
Guarantor has become a party to this Guaranty, (i) such Guarantor has received
consideration that is the reasonable equivalent value of the obligations and
liabilities that such Guarantor has incurred to the Administrative Agent and the
other Creditors under this Guaranty and the other Loan Documents to which such
Guarantor is a party; (ii) such Guarantor has capital sufficient to carry on its
business and transactions and all business and transactions in which it is about
to engage and is solvent and able to pay its debts as they mature; (iii) such
Guarantor owns property having a value, both at fair valuation and at present
fair salable value, greater than the amount required to pay its debts; and (iv)
such Guarantor is not entering into the Loan Documents to which it is a party
with the intent to hinder, delay or defraud its creditors.
Section 11.     Continuing Guaranty; Remedies Cumulative, etc. This Guaranty is
a continuing guaranty, all liabilities to which it applies or may apply under
the terms hereof shall be conclusively presumed to have been created in reliance
hereon, and this Guaranty shall remain in full force and effect until terminated
as provided in Section 26 hereof. No failure or delay on the part of the
Administrative Agent or any other Creditor in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein expressly specified are cumulative and
not exclusive of any rights or remedies that the Administrative Agent or any
other Creditor would otherwise have. No notice to or demand on any Guarantor in
any case shall entitle such Guarantor to any other further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or any other Creditor to any other or further action in any
circumstances without notice or demand. It is not necessary for, and neither the
Administrative Agent nor any other Creditor, undertakes any obligation or duty
to, inquire into the capacity or powers of the Borrower or any of its
Subsidiaries or the officers, directors, partners or agents acting or purporting
to act on its behalf, and any indebtedness made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.
Section 12.     Application of Payments and Recoveries. All amounts received by
the Administrative Agent pursuant to, or in connection with the enforcement of,
this Guaranty, together with all amounts and other rights and benefits realized
by any Creditor (or to which any Creditor may be entitled) by virtue of this
Guaranty, shall be applied as provided in Section 8.03 of the Credit Agreement.
Section 13.     Enforcement Expenses. The Guarantors hereby jointly and
severally agree to pay, to the extent not paid pursuant to Section 11.01 of the
Credit Agreement, all out-of-pocket costs and expenses of the Administrative
Agent and each other Creditor in connection with the enforcement of this
Guaranty and any amendment, waiver or consent relating hereto (including,
without limitation, the fees and disbursements of counsel employed by the
Administrative Agent or any of the other Creditors).
Section 14.     Successors and Assigns. This Guaranty shall be binding upon each
Guarantor and its successors and assigns, and shall inure to the benefit of the
Administrative Agent and the other Creditors and their successors and assigns.
Section 15.     Entire Agreement. This Guaranty and the other Guaranteed
Documents represent the final agreement among the parties with respect to the
subject matter hereof and thereof, supersede any

6

--------------------------------------------------------------------------------



and all prior agreements and understandings, oral or written, relating to the
subject matter hereof and thereof, and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements among the parties. There
are no unwritten oral agreements among the parties.
Section 16.     Amendments; Additional Guarantors. No amendment or waiver of any
provision of this Guaranty and no consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent acting at the direction of the requisite
number of Lenders, if any, required pursuant to Section 11.12 of the Credit
Agreement, and the applicable Guarantor or Guarantors, as the case may be, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit A hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Loan Document to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(b) each reference herein to “this Guaranty”, “hereunder”, “hereof” or words of
like import referring to this Guaranty, and each reference in any other Loan
Document to the “Guaranty”, “thereunder”, “thereof” or words of like import
referring to this Guaranty, shall mean and be a reference to this Guaranty as
supplemented by such Guaranty Supplement.
Section 17.     Headings Descriptive. The headings of the several Sections of
this Guaranty are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Guaranty.
Section 18.     Severability. Any provision of this Guaranty that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 19.     Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default (such term
to mean any “Event of Default” as defined in the Credit Agreement), each
Creditor is hereby authorized at any time or from time to time, without notice
to any Guarantor or to any other Person, any such notice being expressly waived,
to the fullest extent permitted under applicable law now or hereafter in effect,
to set off and to appropriate and apply any and all deposits (general or
special) and any other indebtedness at any time held or owing by such Creditor
to or for the credit or the account of such Guarantor, against and on account of
the obligations and liabilities of such Guarantor to such Creditor under this
Guaranty, irrespective of whether or not the Administrative Agent or such
Creditor shall have made any demand hereunder and although said obligations,
liabilities, deposits or claims, or any of them, shall be contingent or
unmatured. Each Creditor agrees to promptly notify the relevant Guarantor after
any such set off and application, provided, however, that the failure to give
such notice shall not affect the validity of such set off and application.
Section 20.     Notices. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing and
mailed, sent by telecopier or delivered, (a) if to any Guarantor, at the address
specified for it in the Credit Agreement (or if no such address is specified, to
it c/o the Borrower), with a courtesy copy to the Borrower at its address
specified in or pursuant to the Credit Agreement, (b) if to the Administrative
Agent, to it at its Notice Office, or (c) if to any Lender, at its address
specified in or pursuant to the Credit Agreement; or in any case at such other
address as any of the

7

--------------------------------------------------------------------------------



Persons listed above may hereafter notify the others in writing. All such
notices and communications shall be mailed, sent via telecopier, sent by
overnight courier or delivered, and shall be effective when received.
Section 21.     Reinstatement. If claim is ever made upon the Administrative
Agent or any other Creditor for recission, repayment, recovery or restoration of
any amount or amounts received by the Administrative Agent or any other Creditor
in payment or on account of any of the Guaranteed Obligations and any of the
aforesaid payees repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property, or (b) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including the Borrower), then and in such event (i) any such judgment, decree,
order, settlement or compromise shall be binding upon each Guarantor,
notwithstanding any revocation hereof or other instrument evidencing any
liability of the Borrower, (ii) each Guarantor shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or otherwise recovered or
restored to the same extent as if such amount had never originally been received
by any such payee, and (iii) this Guaranty shall continue to be effective or be
reinstated, as the case may be, all as if such repayment or other recovery had
not occurred.
Section 22.     Sale of Capital Stock of a Guarantor. In the event that all of
the capital stock of one or more Guarantors is sold or otherwise disposed of or
liquidated in connection with a sale or other disposition that has been approved
in writing by the Required Lenders (or all Lenders, as applicable, if required
by Section 11.12 of the Credit Agreement) and the proceeds of such sale,
disposition or liquidation are applied, to the extent applicable, in accordance
with the provisions of the Credit Agreement, such Guarantor shall, in accordance
with Section 11.12 of the Credit Agreement, be released from this Guaranty and
this Guaranty shall, as to each such Guarantor or Guarantors, terminate, and
have no further force or effect.
Section 23.     Contribution Among Guarantors. Each Guarantor, in addition to
the subrogation rights it shall have against the Borrower under applicable law
as a result of any payment it makes hereunder, shall also have a right of
contribution against all other Guarantors in respect of any such payment pro
rata among the same based on their respective net fair value as enterprises,
provided any such right of contribution shall be subject and subordinate to the
prior payment in full of the Guaranteed Obligations (and such Guarantor’s
obligations in respect thereof).
Section 24.     Full Recourse Obligations; Effect of Fraudulent Transfer Laws,
etc. It is the desire and intent of each Guarantor, the Administrative Agent and
the other Creditors that this Guaranty shall be enforced as a full recourse
obligation of each Guarantor to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
If and to the extent that the obligations of any Guarantor under this Guaranty
would, in the absence of this sentence, be adjudicated to be invalid or
unenforceable because of any applicable state or federal law relating to
fraudulent conveyances or transfers, then the amount of such Guarantor’s
liability hereunder in respect of the Guaranteed Obligations shall be deemed to
be reduced ab initio to that maximum amount that would be permitted without
causing such Guarantor’s obligations hereunder to be so invalidated.
Section 25.     Payments Free and Clear of Setoffs, Counterclaims and Taxes,
etc.
(a)    All payments made by any Guarantor hereunder will be made without setoff,
counterclaim or other defense and, except as provided for in this Section 25(a),
all such payments will be made free and clear of, and without deduction or
withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (but excluding,

8

--------------------------------------------------------------------------------



except as provided in the second succeeding sentence, any tax, imposed on or
measured by the net income or net profits of a Creditor pursuant to the laws of
the jurisdiction under which such Creditor is organized or the jurisdiction in
which the principal office or Applicable Lending Office of such Creditor is
located or any subdivision thereof or therein) and all interest, penalties or
similar liabilities with respect to such non excluded taxes, levies imposts,
duties, fees, assessments or other charges (all such nonexcluded taxes levies,
imposts, duties, fees assessments or other charges being referred to
collectively as “Taxes”). If any Taxes are so levied or imposed, the applicable
Guarantor agrees to pay the full amount of such Taxes and such additional
amounts as may be necessary so that every payment by it of all amounts due
hereunder, after withholding or deduction for or on account of any Taxes will
not be less than the amount provided for herein. If any amounts are payable in
respect of Taxes pursuant to the preceding sentence, the applicable Guarantor
agrees to reimburse each Creditor, upon the written request of such Creditor for
taxes imposed on or measured by the net income or profits of such Creditor
pursuant to the laws of the jurisdiction in which such Creditor is organized or
in which the principal office or Applicable Lending Office of such Creditor is
located or under the laws of any political subdivision or taxing authority of
any such jurisdiction in which the principal office or Applicable Lending Office
of such Creditor is located and for any withholding of income or similar taxes
imposed by the United States of America as such Creditor shall determine are
payable by, or withheld from, such Creditor in respect of such amounts so paid
to or on behalf of such Creditor pursuant to the preceding sentence, which
request shall be accompanied by a statement from such Creditor setting forth, in
reasonable detail, the computations used in determining such amounts. The
applicable Guarantor will furnish to the Administrative Agent within 45 days
after the date the payment of any Taxes, or any withholding or deduction on
account thereof, is due pursuant to applicable law certified copies of tax
receipts, or other evidence satisfactory to the applicable Creditor, evidencing
such payment by the applicable Creditor. Each applicable Guarantor will
indemnify and hold harmless the Administrative Agent and each Creditor, and
reimburse the Administrative Agent or such Creditor upon its written request,
for the amount of any Taxes so levied or imposed and paid or withheld by such
Creditor.
(b)    Notwithstanding anything to the contrary contained in this Section 25,
(i) any applicable Guarantor shall be entitled, to the extent it is required to
do so by law, to deduct or withhold income or other similar taxes imposed by the
United States (or any political subdivision or taxing authority thereof or
therein) from any amounts payable hereunder for the account of any Creditor that
is not a United States Person (as such term is defined in Section 7701(a)(30) of
the Code) for United States federal income tax purposes and that has not
provided to the Borrower such forms that establish a complete exemption from
such deduction or withholding; and (ii) any applicable Guarantor shall not be
obligated pursuant to this Section 25 hereof to gross-up payments to be made to
a Creditor in respect of income or similar taxes imposed by the United States or
any additional amounts with respect thereto if such Creditor has not provided to
the Borrower such forms.
Section 26.     Termination. After the termination of all of the Commitments and
when all Loans and other Guaranteed Obligations (other than unasserted indemnity
obligations) have been paid in full, this Guaranty will terminate and the
Administrative Agent, at the request and expense of the Borrower and/or any of
the Guarantors, will execute and deliver to the Guarantors an instrument or
instruments acknowledging the satisfaction and termination of this Guaranty.
Section 27.     Enforcement Only by Administrative Agent. The Creditors agree
that this Guaranty may be enforced only by the action of the Administrative
Agent, acting upon the instructions of the Required Lenders, and that no
Creditor shall have any right individually to seek to enforce or to enforce this
Guaranty, it being understood and agreed that such rights and remedies may be
exercised by the Administrative Agent, for the benefit of the Creditors, upon
the terms of this Guaranty.

9

--------------------------------------------------------------------------------



Section 28.     General Limitation on Claims by Guarantors. NO CLAIM MAY BE MADE
BY ANY GUARANTOR AGAINST THE ADMINISTRATIVE AGENT OR ANY OTHER CREDITOR, OR THE
AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS OR AGENTS OF ANY OF THEM,
FOR ANY DAMAGES OTHER THAN ACTUAL COMPENSATORY DAMAGES IN RESPECT OF ANY CLAIM
FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTY OR ANY OF THE OTHER
GUARANTEED DOCUMENTS, OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION
THEREWITH; AND EACH GUARANTOR HEREBY, TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, WAIVES, RELEASES AND AGREES NOT TO SUE OR COUNTERCLAIM UPON ANY
SUCH CLAIM FOR ANY SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER OR NOT
ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.
Section 29.     Creditors Not Fiduciary to Guarantors. The relationship among
any Guarantor and its Affiliates, on the one hand, and the Administrative Agent
and the other Creditors, on the other hand, is solely that of debtor and
creditor, and the Administrative Agent and the other Creditors have no fiduciary
or other special relationship with any Guarantor or any of its Affiliates, and
no term or provision of any Guaranteed Document, no course of dealing, no
written or oral communication, or other action, shall be construed so as to deem
such relationship to be other than that of debtor and creditor.
Section 30.     Counterparts. This Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts
including, by way of facsimile transmission or other electronic transmission
capable of authentication, each of which when so executed and delivered shall be
an original, but all of which shall together constitute one and the same
instrument.
Section 31.     Governing Law; Venue; Waiver of Jury Trial
(a)    THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES (OTHER
THAN SECTION 5-14-1 OF THE NEW YORK GENERAL OBLIGATION LAW).
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS GUARANTY, EACH GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH GUARANTOR
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS GUARANTY OR OTHER DOCUMENT RELATED THERETO. EACH GUARANTOR WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.
(c)    EACH GUARANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS GUARANTY OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS GUARANTY,

10

--------------------------------------------------------------------------------



OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH GUARANTOR HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS GUARANTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 31 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 32.     Amended and Restated Guaranty. This Guaranty amends, restates
and replaces the Original Guaranty in its entirety; provided, all accrued
liabilities of Guarantor under the Original Guaranty (if any) shall continue
under this Guaranty.
[Remainder of Page Intentionally Left Blank]


IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.
 
PREFERRED APARTMENT COMMUNITIES, INC.




By: /s/ Jeffrey R. Sprain___________________________
   Name: Jeffrey R. Sprain
   Title: General Counsel & Secretary


 
NEW MARKET PROPERTIES, LLC,
IRIS CROSSTOWN MEZZANINE LENDING, LLC,
CITY VISTA MEZZANINE LENDING, LLC,
CITY PARK MEZZANINE LENDING, LLC,
CHARLES HIGHT MEZZANINE LENDING, LLC, ASTER LELY MEZZANINE LENDING, LLC,
NEWPORT OVERTON MEZZANINE LENDING, LLC,
HAVEN WEST MEZZANINE LENDING, LLC,
STARKVILLE MEZZANINE LENDING, LLC,
IRVINE MEZZANINE LENDING, LLC, and
SUMMIT CROSSING III MEZZANINE LENDING, LLC


By: Preferred Apartment Advisors, LLC, its manager




By:/s/ Jeffrey R. Sprain__________________________
   Name: Jeffrey R. Sprain
   Title: General Counsel & Secretary


 


















11

--------------------------------------------------------------------------------




Accepted by:


KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent,




By:_/s/ James K. Komperda______________
   Name: James K. Komperda
   Title: Vice President









 


Exhibit A to
Guaranty


GUARANTY SUPPLEMENT
This Guaranty Supplement, dated as of ________ __, 201_ (as amended, restated or
otherwise modified from time to time, this “Supplement”), is made by
[____________________, a _________________ corporation] (the “Additional
Guarantor”), in favor of KEYBANK NATIONAL ASSOCIATION, as administrative agent
(the “Administrative Agent”) for the benefit of the Creditors (as defined in the
Guaranty referred to below).
RECITALS:
(1)    Preferred Apartment Communities Operating Partnership, L.P., a Delaware
limited partnership (the “Borrower”) and Preferred Apartment Communities, Inc.,
a Maryland corporation (the “Parent”), are party to an Amended and Restated
Credit Agreement, dated as of September 19, 2014 (as the same may from time to
time be amended, restated or otherwise modified, the “Credit Agreement”) with
the Administrative Agent and the financial institutions party thereto
(collectively, the “Lenders”).
(2)    In connection with the Credit Agreement, Parent and certain of the
Borrower’s subsidiaries (collectively, the “Guarantors” and, individually, each
a “Guarantor”) executed and delivered an Amended and Restated Guaranty dated as
of September 19, 2014 (as the same may from time to time be amended, restated,
supplemented or otherwise modified, the “Guaranty”) to the Administrative Agent
for the benefit of the Creditors (as defined in the Guaranty) pursuant to which
the Guarantors guaranteed the payment and performance in full of all of the
Guaranteed Obligations (as defined in the Guaranty).
(3)    The Additional Guarantor is a newly created or acquired subsidiary of the
Borrower and, pursuant to Section 6.09 of the Credit Agreement, is required to
become a “Guarantor” under the Guaranty and to guaranty, for the benefit of the
Creditors, all of the Guaranteed Obligations.
(4)    The Additional Guarantor deems it to be in its direct pecuniary and
business interests to become a “Guarantor” under the Guaranty and, accordingly,
desires to enter into this Supplement in accordance with Section 16 of the
Guaranty in order to satisfy the condition described in the preceding paragraph
and to induce the Creditors to make financial accommodations to or for the
benefit of the Additional Guarantor.
AGREEMENT:






--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the foregoing and the other benefits
accruing to the Additional Guarantor, the receipt and sufficiency of which are
hereby acknowledged, the Additional Guarantor covenants and agrees with the
Administrative Agent and the Creditors as follows:
Section 1.     Definitions. Capitalized terms used in this Supplement and not
otherwise defined herein shall have the meanings given to such terms in the
Guaranty.
Section 2.     Supplement; Guaranty. The Additional Guarantor hereby
acknowledges, agrees and confirms that, by its execution of this Supplement, on
and after the date hereof it shall become a party to the Guaranty and shall be
fully bound by, and subject to, all of the covenants, terms, obligations and
conditions of the Guaranty applicable to a “Guarantor” as though originally
party thereto as a “Guarantor,” and the Additional Guarantor shall be deemed a
“Guarantor” for all purposes of the Guaranty and the other Loan Documents (as
defined in the Credit Agreement). The Additional Guarantor acknowledges and
confirms that it has received a copy of the Guaranty, the other Loan Documents
and all exhibits thereto and has reviewed and understands all of the terms and
provisions thereof. The Additional Guarantor (i) agrees that it will comply with
all the terms and conditions of the Guaranty as if it were an original signatory
thereto, and (ii) irrevocably and unconditionally guarantees to the
Administrative Agent and the Lenders the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all of the
Guaranteed Obligations of the Borrower and each other Guarantor.
Section 3.     Effect of this Agreement. Except as expressly provided in this
Supplement, the Guaranty shall remain in full force and effect, without
modification or amendment.
Section 4.     Representations and Warranties. The Additional Guarantor, as of
the date hereof, hereby:
(n)    makes to the Administrative Agent and the Creditors each of the
representations and warranties contained in the Guaranty applicable to a
Guarantor; and
(o)    represents and warrants that upon the execution and delivery of this
Supplement, all of the conditions set forth in Section 6.09 of the Credit
Agreement have been satisfied.
Section 5.     Successors and Assigns; Entire Agreement. This Supplement is
binding upon and shall inure to the benefit of the Additional Guarantor, the
Administrative Agent and each of the Creditors and their respective successors
and assigns. This Supplement and the Guaranty set forth the entire agreement and
understanding between the parties as to the subject matter hereof and merges and
supercedes all prior discussions, agreements and understandings of any and every
nature among them. This Supplement shall be a Loan Document under the Credit
Agreement. No Guarantor shall be permitted to assign any of its rights or
obligations hereunder except as expressly permitted pursuant to or in accordance
with the Credit Agreement.
Section 6.     Headings. The descriptive headings of this Supplement are for
convenience or reference only and do not constitute a part of this Supplement.
Section 7.     Governing Law. This Supplement and the rights of the parties
hereunder shall be construed and interpreted in accordance with the laws of the
State of New York, without application of the rules regarding conflicts of laws.
Section 8.     JURY TRIAL WAIVER. THE ADDITIONAL GUARANTOR HEREBY IRREVOCABLY
WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR

1

--------------------------------------------------------------------------------



COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS SUPPLEMENT, THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
[Remainder of page intentionally left blank.]

2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Additional Guarantor has executed this Supplement as of
the date first written above.
 
____________________________________




By:__________________________________
   Name:
   Title:


 
 




3